Citation Nr: 1609611	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  04-42 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for PTSD and major depression has been raised by the record in multiple statements (e.g., Statement dated August 20, 2015), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's schizophrenia incepted during active duty service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2015). 

The Veteran was not diagnosed with a psychiatric disability while in service.  He alleges that his extensive irritable bowel symptoms during service were a manifestation of his schizophrenia.  Further, his ex-wife authored a statement in September 2004 wherein she noted that the Veteran was having delusions prior to his separation from service in 1982.  He would comment that he could not trust anybody, and that he believed he was being watched and followed.  During service, the Veteran had Top Secret security clearance, and worked with sensitive communications.

His post-service treatment records shows that he frequently complained that he was being watched and or followed by the KGB and other agents of the former USSR.  A VA treatment provider noted in September 2006 that his past military experience could be a factor in his current psychiatric condition.

The Veteran's private psychiatrist, Dr. Lopez, began treating the Veteran in 1993.  He has authored several opinions wherein he attributes the Veteran's schizophrenia to service.  He indicates that the Veteran's stomach and bowel symptomatology in service were likely a manifestation of his psychiatric symptoms, and that it is known that such symptoms are frequently correlated to psychiatric diagnoses.  He indicated the Veteran was already having delusions while in service, as set forth by his ex-wife.  A second opinion a different private practitioner, Dr. Figueroa, also indicated that it was more likely than not that his symptoms were related to his service.

The only VA examination report addressing the relationship between schizophrenia and service is dated in April 2005.  That examiner noted that schizophrenia was diagnosed in 1987 and therefore could not be related to service.  This opinion is deficient in that it does not adequately take into consideration the Veteran's statements regarding his symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  No VA examiner has ever considered the positive private opinions that are of record.

The Board finds the private opinions are probative.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); see also Owens v. Brown, 7 Vet. App. 429 (1995).  The VA examination report does not provide an explanation as to why a diagnosis after service precludes service connection, and is therefore less probative.  The record demonstrates that his current delusions and symptoms frequently and regularly refer to his time in the service.  His VA treatment providers also appear to accept that his schizophrenia is related to service.  Accordingly, the Board finds that a relationship between schizophrenia and the Veteran's active duty service has been shown. 


ORDER

Service connection is granted for schizophrenia.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


